Detailed action
Summary
1. The office action is in response to the application filed on 3/16/2021.
2. Claims 1-23 are pending and has been examined.
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
4. 	Claims 1-23 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. The prior art fails to teach “…a first switching stage configured to be switched between a first state in which the input voltage is allowed to be provided to the input stage, and a second state in which the input voltage is prevented from being provided to the input stage; a second switching stage configured to be switched between a third state in which a reference voltage is allowed to be provided to the output stage, and a fourth state in which the reference voltage is prevented from being provided to the output stage; and a voltage regulation stage configured to set, after the second switching stage is switched from the third state to the fourth state and before the first switching stage is switched from the second state to the first state, a target voltage across the input stage.”

Dependent claims 2-8 are allowable by virtue of their dependency.

Regarding claim 9. The prior art fails to teach “…a first switching stage configured to be switched between a first state in which the source voltage is allowed to be provided to the input stage, and a second state in which the source voltage is prevented from being provided to the input stage; a second switching stage configured to be switched between a third state in which a reference voltage is allowed to be provided to the output stage, and a fourth state in which the reference voltage is prevented from being provided to the output stage; and a voltage regulation stage configured to set, after the second switching stage is switched from the third state to the fourth state and before the first switching stage is switched from the second state to the first state, a target voltage across the input stage.”

Dependent claims 10-16 are allowable by virtue of their dependency.

Regarding claim 17. The prior art fails to teach “…a first switching stage configured to be switched between a first state in which the input voltage is allowed to be provided to the input stage, and a second state in which the input voltage is prevented from being provided to the input stage, and a second switching stage configured to be switched between a third state in which a reference voltage is allowed to be provided to the output stage, and a fourth state in which the reference voltage is prevented from being provided to the output stage, the method comprising: switching the second switching stage from the third state to the fourth state; setting a target voltage across the input stage; and switching the first switching stage from the second state to the first state.”

Dependent claims 18-23 are allowable by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
6.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150109055 BOTTI disclose method of reducing power dissipation in a switching amplifier and circuit implementing such method.
US 20150115926 SONG et al. disclose power supply device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838  
/ADOLF D BERHANE/Primary Examiner, Art Unit 2838